FILED
                             NOT FOR PUBLICATION                            JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PHINEAS CARLETTA BOLDEN,                        No. 08-55808

               Plaintiff - Appellant,            D.C. No. 2:06-cv-07729-AG-AJW

   v.
                                                 MEMORANDUM *
 LOS ANGELES COUNTY SHERIFF; et
 al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew J. Guilford, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Phineas Carletta Bolden appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action under Federal Rule of Civil Procedure

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JS/Research
37(b) for failure to comply with a discovery order compelling her deposition. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

Malone v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987), and we affirm.

        The district court did not abuse its discretion by dismissing the action after

finding that Bolden willfully failed to appear at her deposition despite being

ordered to do so and warned that noncompliance could result in dismissal. See

Hyde & Drath v. Baker, 24 F.3d 1162, 1166-67 (9th Cir. 1994) (setting forth

factors that a district court must consider before dismissing an action for failure to

comply with a discovery order, and explaining that the district court has wide

discretion in determining the location of depositions).

        Bolden’s remaining contentions are unavailing.

        AFFIRMED.




JS/Research                                 2                                     08-55808